DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-18, 31-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 7-17, 32-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: material that changes color in the presence of liquid to perform the “testing for the presence of liquid”. 
Claim 10 recites “the first end” and “the second end”.  It is unclear if this is referring to the “first thread end” and “second thread end” or the “first end” and “second end” of the flexible guide member.  Further clarification is required.  
Claims 18, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  placing the absorbent material in contact with a material that is sensitive to the presence of liquid.
Claim 31 recites the limitation "the method according to claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 contains the trademark/trade name Karl-Fischer solution.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe solution to detect water and, accordingly, the identification/description is indefinite.   For prosecution, the claim limitation will be interpreted as any Karl-Fischer solution for water detection.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sweeney et al (US 20140237748).
Regarding claim 1, Sweeney et al teach a device for testing for the presence of liquid in a channel of a medical instrument, comprising: a flexible guide member having a first end, a second end and a length extending from the first end to the second end (Fig. 1: 120, para. 0028: hollow tube); an elongated member arranged within the flexible guide member (Para. 0028:110 tail 220 and loop 230); and an absorbent material arranged on at least one end of the elongated member (Fig. 1-2, Para. 0027: 100 cleaning thread 290).
Regarding claim 2, Sweeney et al teach wherein the absorbent material comprises a hydrophilic element. (Para. 0031 surfactant has hydrophilic group)
Regarding clam 16, Sweeney et al teach the guide member comprises a plastic tube (Para. 0028 plastic tube).

Claim(s) 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hatori (JP 3406081 B2.)
Regarding claim 32, Hatori teach a device for testing for the presence of liquid in a channel of a medical instrument, comprising: a base configured to be grasped by a user (Fig 7: holder to pull on end of 22) ; and at least one probe attached to the base, the at least one probe extending out from the base and comprising an absorbent material , wherein the at least one probe is configured to be inserted into a channel of a medical instrument. (Pg. 2: 21 color changing paper to detect water in medical device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Pisacane et al (US 2014/0250614).
Regarding claim 3-4, Sweeney teach the absorbent material comprises a thread element having a first thread end and a second thread end, but is silent to at least one of the first thread end or the second thread end is frayed; wherein only the first thread end is frayed.  
Pisacane et al teach a swab member having one or more fibers braided with a tail end that is unbraided (Para. 023, Fig. 1:24, reads on “thread end is frayed”).  It is advantageous to provide the tail with unbraided ends to increase the portion which the swab member contacts the device to be cleaned.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the frayed end of the thread of Pisacane to the device of Sweeney to provide the above advantage of increasing the portion which the swab member contacts the device to be cleaned.
Regarding claim 5, Sweeney/Pisacane teach the second thread end is wound around the elongated member. (Pisacane: Fig. 1:20; Para. 0023)
Regarding claim 7, Sweeney/Pisacane teach microfiber thread element (Sweeney: Para. 0012 microfiber, it is noted that the fiber is not described as being either natural or synthetic, but is at least inherently one of natural or synthetic)
Regarding claim 9, Sweeney/Pisacane teach the elongated member comprises a thread element extending from both the first end and the second end of the guide member, and a stop is placed on a portion of the thread element extending from the second end, the stop preventing a portion of the thread element from entry into the second end of the guide member (Sweeney para. 0028: introducer is inserted into the tube and bonded to the interior of the tube, the tail being sonically welded provides a stop that prevents a portion of the thread from entry into the second end of the guide member)
Regarding claim 10, Sweeney/Pisacane teach the thread member comprises a first thread member and a second thread member different from the first thread member, the first thread member passes through the flexible guide member to extend from both the first end and the second end, and the second thread member is fixed to the first thread member. (Fig.2: 200 and 210, different strands, both pass through the introducer loop 230, 200 passes through the flexible guide at first and second end of the thread, see Fig. 3)
Regarding claim 11, Sweeney/Pisacane teach the second thread member is fixed to the first thread member by tying the second thread member to a portion of the first thread member extending from the second end. (Fig. 3: threading of 210 and 200 extends from the second of loop)
Regarding claim 12, Sweeney/Pisacane teach at least a portion of the thread element is twisted around the elongated member (Fig. 4: thread is twisted around the elongated member 230).
Regarding claim 13, Sweeney/Pisacane teach the thread element is fixed to the elongated member using an adhesive (Para. 0034: thread 290 and tail are bonded by adhesive)
Regarding clam 14, Sweeney et al is silent to the rigidity of the elongated member is greater than a rigidity of the flexible guide member. 
Pisacane et al teach a cleaning device with a kit tail swab having the rigity of the elongated member is straightened at end 34 increased to allow the rod end to come together (para. 0029).  It is desirable to have a straightened portion to more easily clean some types of instruments (Para. 0029).
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the rigid portion to the device of Sweeney to provide the above advantage of more easily cleaning some types of instruments.
Regarding clam 15, Sweeney/Pisacane teach the elongated member comprises a metallic wire.(Para. 0035 bobby pin)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney/Pisacane in view of Hatori (JP 3406081 B2.)
Regarding claim 6, Sweeney/Pisacane are silent to the thread element is impregnated with a material that changes color in the presence of liquid.  
Hatori teach a cleaning device having a water absorbing member 21 made of paper that changes color when absorbing water to detect any remaining moisture (Pg. 2 second to last paragraph: see highlighted section of cited patent).  It is advantageous to provide a color changing paper to absorb liquid while simultaneously detecting if any liquid was cleaned in a medical device.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the color changing absorbent paper of Hatori to the device of Sweeney/Pisacane to provide the above advantage of simultaneously absorbing and detecting any liquid that was cleaned in a medical device.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney/Pisacane in view of Maslanka (US 2010/0139018).
Regarding claim 8, Sweeney/Pisacane teach the thread element is frayed, but is silent to the material is cotton.  
Maslanka teach a cleaning wick for endoscope channel cleaning by absorbing fluids using natural fibers such as cotton fibers. (Para. 0018).  It is advantageous to use cotton fibers as they absorb liquids more easily (Para. 0018).  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the cotton fiber of Maslanka for the fibers of Sweeney/Pisacane to provide the above advantage of absorb liquids more easily .
Claim(s) 17, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Bagwell (US 20110106019).
Regarding clam 17, 31, Sweeney et al teach a hollow plastic tube (Para. 0028).  Sweeney is silent to the plastic tube comprises PTFE.  
Bagwell teach a device to clean medical devices having a sheath with a wire, the sheath material can be polymers such as PTFE (Para. 0098).  PTFE is a well known plastic tube for cleaning devices as it is chemical resistant.  
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the PTFE material of Bagwell for the plastic hollow tube of Sweeney to provide the above advantage of a plastic material that is chemical resistant.
Claim(s) 18-19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hatori (JP 3406081 B2).
Regarding claims 18-19, 24, Sweeney et al teach a method for testing for the presence of liquid in a channel of a medical instrument using a flexible guide member having a first end, a second end and a length extending from the first end to the second end (Fig. 1:120 para. 0028 hollow tube), an elongated member arranged within the flexible guide member (Para. 0028:110 tail 220 and loop 230), and an absorbent material attached to one of the elongated member (Fig. 1-2, Para. 0027: 100 cleaning thread 290), the method comprising: inserting the flexible guide member into the channel; manipulating the flexible guide member to cause the absorbent material to move through the channel.  Sweeney is silent to analyzing the absorbent material for the presence of liquid; wherein analyzing comprises: placing the absorbent material in contact with a material that is sensitive to the presence of liquid; and viewing the response of the material to contact with the absorbent material; further comprising using an absorbent material impregnated with a material that changes color in the presence of liquid, and analyzing comprises viewing the absorbent material for a change in color.
Hatori teach a cleaning device having a water absorbing member 21 made of paper that changes color when absorbing water to detect any remaining moisture (Pg. 2 second to last paragraph: see highlighted section of cited patent).  It is advantageous to provide a color changing paper to absorb liquid while simultaneously detecting if any liquid was cleaned in a medical device.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the color changing absorbent paper of Hatori to the device of Sweeney/Pisacane to provide the above advantage of simultaneously absorbing and detecting any liquid that was cleaned in a medical device.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hatori (JP 3406081 B2) in view of Pisacane et al (2014/0250614).
Regarding claim 25, Sweeney/Hatori teach the absorbent material comprises a thread element having a first thread end and a second thread end, but is silent to at least one of the first thread end or the second thread end is frayed; wherein only the first thread end is frayed.  
Pisacane et al teach a swab member having one or more fibers braided with a tail end that is unbraided (Para. 023, Fig. 1:24, reads on “thread end is frayed”).  It is advantageous to provide the tail with unbraided ends to increase the portion which the swab member contacts the device to be cleaned.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the frayed end of the thread of Pisacane to the device of Sweeney to provide the above advantage of increasing the portion which the swab member contacts the device to be cleaned.
Regarding claim 26, Sweeney/Hatori/Pisacane teach the second thread end is wound around the elongated member. (Pisacane: Fig. 1:20; Para. 0023)
Regarding claim 27,  Sweeney/Hatori/Pisacane teach microfiber thread element (Sweeney: Para. 0012 microfiber, it is noted that the fiber is not described as being either natural or synthetic, but is at least inherently one of natural or synthetic)
Regarding clam 29, Sweeney/Hatori are silent to the rigidity of the elongated member is greater than a rigidity of the flexible guide member. 
Pisacane et al teach a cleaning device with a kit tail swab having the rigity of the elongated member is straightened at end 34 increased to allow the rod end to come together (para. 0029).  It is desirable to have a straightened portion to more easily clean some types of instruments (Para. 0029).
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the rigid portion to the device of Sweeney to provide the above advantage of more easily cleaning some types of instruments.
Regarding clam 30, Sweeney/Hatori /Pisacane teach the elongated member comprises a metallic wire.(Para. 0035 bobby pin)

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney/Hatori/Pisacane in view of Maslanka (US 2010/0139018).
Regarding claim 28, S Sweeney/Hatori/Pisacane teach the thread element is frayed, but is silent to the material is cotton.  
Maslanka teach a cleaning wick for endoscope channel cleaning by absorbing fluids using natural fibers such as cotton fibers. (Para. 0018).  It is advantageous to use cotton fibers as they absorb liquids more easily (Para. 0018).  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the cotton fiber of Maslanka for the fibers of Sweeney/Pisacane to provide the above advantage of absorb liquids more easily .
Claim(s) 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney/ Hatori in view of Castello (USP 4931051).
Regarding claims 20-21, 23, Sweeney/Hatori teach a color changing paper to detect water.  Sweeney/Hatori are silent to placing the absorbent material in contact with the material sensitive to the presence of liquid comprises placing the absorbent material in contact with at least one of copper sulfate indicator paper or cobalt chloride indicator paper; placing the absorbent material in contact with the material sensitive to the presence of liquid comprises placing the absorbent material in contact with copper sulfate solution or a cobalt chloride solution; wherein prior to inserting the flexible guide member into the cannula any remaining liquid in the cannula comprises a dye, and analyzing comprises viewing the absorbent material for the presence of the dye.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hatori (JP 3406081 B2) and further in view of Dahms et al. (USP 5179024). 
Regarding claim 22, Sweeney/Hatori teach water detection with color changing paper.  Sweeney/Hatori are silent to material sensitive to the presence of liquid comprises placing the absorbent material in contact with a Karl-Fischer solution, and transferring the Karl-Fischer solution to a Karl-Fischer titration or titrator.  Dahms et al tech water determination using a Karl-Fischer solution, and transferring the Karl-Fischer solution to a Karl-Fischer titration or titrator (Abstract, col. 4 lines 20-54).  It is well known to detect water using colorimetric titration such as Karl-Fischer solutions.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the Karl-Fischer titration of Dahms for the color changing paper of  Sweeney/Hatori to provide the above advantage of detecting water.  

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatori (JP 3406081 B2.)
Regarding claim 33-34, Hatori teaches a holder in Fig. 7, but silent to the base comprises a plurality of layers, and a portion of the at least one probe is arranged between the plurality of layers; the base comprises a planar surface.
Hatori teaches another embodiment of a gripper (Fig. 1: 5) that has multiple layers, the wire is within the layer (Fig. 1: 5 having wire 2); the gripper has a planar surface (Fig. 1: 5 has flat surface between the end and the wire 2).  It is advantageous to provide a holder with layers having the probe arranged between and having a planar portion to better hold the wire with a gripper that provides a flat surface to hold.
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the gripper in Fig. 1 of Hatori to the other embodiment of Hatori to provide the above advantage of better holding the wire with a gripper that provides a flat surface to hold.
Regarding claim 35, Hatori teach a wire 22 attached to the base ("the base comprises at least one of a flexible material").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798